Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-9 and 12-13 are amended
Claims 1-13 are pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US Pat. 5,759,715) and in view of Zhamu (PG Pub 2017/0098856 A1).
Consider Claim 1, Barker teaches the process of forming pre-lithiating for an electrode in an electrochemical cell battery (Col. 2, lines 19-22). Barker teaches the first step of bringing a 
Barker does not teach the pressing process of the anode without having the lithium metal.
However, Zhamu is in the prior art of forming electrode/anode battery (abstract), teaches the compressing of 1-5 anode layers as an anode stack altogether [0162].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barker with Zhamu to second press the anode/electrode after the removal of the lithium metal, to provide with a final anode/electrode product [0162].
Consider Claim 4, the combined Barker (with Zhamu) teaches the electrode is an anode electrode (Zhamu, [0162]).
Consider Claim 5, the combined Barker (with Zhamu) teaches the electrode/anode active materials comprises oxides such as oxide of Si (Silicon Oxide) (Zhamu, [0023]).
Consider Claim 11, the combined Barker (with Zhamu) teaches in the second step the anode/electrode was performed/injected with electrolyte (wetting the anode) (Zhamu, [0161]-[0162]).
Consider Claim 13, the combined Barker (with Zhamu) teaches the forming of a pre-lithiated electrode (Barker, Col. 3, lines 6-8) in an secondary/electrochemical cell battery (Barker, Col. 2, lines 19-22).

Claims 2-3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US Pat. 5,759,715) and in view of Zhamu (PG Pub 2017/0098856 A1), and in further view of Balogh (Pub PG 2016/0181594 A1).
Consider Claim 2, the combined Barker (with Zhamu) teaches the previously taught in claim 1.
The combined Barker (with Zhamu) does not teach the use of jig to apply pressure to the electrode.
However, Balogh is in the art of forming anode electrode for an electrochemical battery (abstract), teaches the process of compressing an anode electrode (64) having a lithium layer (52), where the anode/lithium layer is pressed between two plates (60, 70) as a jig for applying pressure as a first step, then the removal of the lithium metal (52) (Fig. 2, [0059]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barker (with Zhamu) with Balogh to apply pressure to the electrode using the above jig,  to provide with compressing process to increase the favorability of transferring the Li ion into the electrode surface [0052].
Consider Claim 3, the combined Barker (with Zhamu and Balogh) teaches the process of applying pressure to the anode electrode (per lithiated electrode) by pressing the two plates (60, 70) as a jig (Balogh, Fig. 2) for forming the final stack of the anode layers of Zhamu [0162].
Consider Claims 6-8, the combined Barker (with Zhamu and Balogh) teaches the applied pressured is between 1-407 kgf (0.1-40 MPa) (Balogh, [0058]), for 1-10 min (Balogh, [0053). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (US Pat. 5,759,715) and in view of Zhamu (PG Pub 2017/0098856 A1), and in further view of Maruo (PG Pub 2006/0035137 A1).
Consider Claim 9, the combined Barker (with Zhamu) teaches the previously taught in claim 1. 
The combined Barker (with Zhamu) does not teach the immersion of the electrode in electrolyte before applying the metal layer.
However, Maruo in in the art of forming secondary cell (page 15, example 11), teaches the immersion of negative electrode in electrolyte for 0.5 hour [0207].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barker (with Zhamu) with Maruo to immerse the anode electrode in electrolyte before the application metal layer, to provide with a desired range of cell capacity, charge-discharge efficiency, and cycle charge/discharge [0208].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (US Pat. 5,759,715) and in view of Zhamu (PG Pub 2017/0098856 A1), and in further view of Maruo (PG Pub 2006/0035137 A1), and in further view of Kashio (US Pat. 6,200,703 B1).
Consider Claim 10
The combined Barker (with Zhamu and Maruo) does not teach the claimed immersion duration of the electrode in electrolyte.
However, Kashio is in the art of forming electrode/battery (abstract), teaches the adjusting of the immersion time of binder film in electrolyte between 24-72 hours (Col. 8, lines 34-46, and Table 1). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barker (with Zhamu and Maruo) with Kashio to increase the immersion time of the anode in the electrolyte solution (of Maruo) from 0.5 to 48 hours, to provide with a desired degree of swelling/adsorption in wt% (Col. 8, lines 34-46, and Table 1). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (US Pat. 5,759,715) and in view of Zhamu (PG Pub 2017/0098856 A1), and in further view of Lee (PG Pub 2016/0181612 A1).
Consider Claim 12, the combined Barker (with Zhamu) teaches the previously taught in claim 1, where the slurry having graphite (active material), binder mixed with solvent (Barker, Col. 6, lines 64-67), and casted on the current electrode collector (free standing electrode), dried/ evaporated the solvent (Barker, Col. 7, lines 6-8), and hot pressed the coated anode (Barker, Col. 7, lines 60-64) in an secondary/electrochemical cell battery (Barker, Col. 2, lines 19-22). 
The combined Barker (with Zhamu) does not teach the pressing with a roller and the punching of the electrode, or the slurry having conductive material.
However, Lee is in the art of forming secondary electrode battery (abstract), teaches the process of forming slurry having anode active material (such as graphite, see example 1, [0080]), with binder (SBR), conductive materials (acetylene black), where the slurry is coated onto the copper current electrode, then dried, then rolled/pressed, then punched for preparing a desired size anode unit [0087].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barker (with Zhamu) with Lee to process the above limitation, to provide a desired size for a working anode unit [0087].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718